Citation Nr: 0010298	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-24 807	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from two separate rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Pursuant to a July 1996 rating 
decision, an evaluation in excess of 10 percent disabling was 
denied for chronic low back strain.  Pursuant to a rating 
action of August 1998, entitlement to individual 
unemployability was also denied.  

Pursuant to an April 1998 rating decision, an increased 
evaluation of 20 percent disabling was granted for chronic 
low back strain.  The veteran has indicated his continued 
disagreement with this evaluation.

The Board remanded the claim in April 1999 for further 
development.  All requested development has been completed.


FINDINGS OF FACT

1.  Service-connected chronic low back strain is currently 
manifested by complaints of chronic low back pain, with 
radiation into the left lower extremity, with clinical 
findings for paraspinal tenderness to palpation and varying 
degrees of limitation of motion (slight to moderate), but 
absent objective findings of record for a listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, or 
loss of lateral motion.  

2.  The veteran is considered unemployable as a result of 
symptomatology attributable to chronic low back strain and an 
additional nonservice-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic low back strain are not met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5292, 5293, 
5295 (1999).

2.  The criteria for assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Low Back Strain

The veteran contends that his service-connected chronic low 
back strain has increased in severity, to the point where an 
increased, compensable, evaluation is warranted.  
Specifically he maintains that he had stiffness and a lot of 
pain in his back.  The veteran asserts that he experiences 
total discomfort.                
    
The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) that is, the claim is 
plausible.  The Board notes that claims for increased 
evaluations are generally considered to be well grounded, 
where the disorder was previously service-connected and rated 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

a.  Factual Background 

The VA examined the veteran in September 1995.  Upon 
examination forward flexion was to the point where his 
fingers were 2 feet from the floor, with a normal reversal of 
the lumbar curve through this range.  There was no muscle 
spasm and he could extend 20 degrees.  Lateral bending was to 
30 degrees to either side.  Straight leg raising was 80 
degrees, bilaterally, and caused no sciatic discomfort.  X-
rays of the lumbar spine showed minimal degenerative joint 
disease and no gross bony pathology.  The examiner commented 
that he felt that the veteran's low back complaints were in 
part secondary to his leg length discrepancy.  

The veteran was seen in the VA orthopedics clinic between 
September 1995 and February 1996.  In September 1995 the 
veteran's posture was relaxed.  However, there was tenderness 
over the lower back.  Straight leg raising was to 70 degrees 
on the left and right.  The range of motion was about to 80 
percent with discomfort on recovery.  The assessment was 
chronic lower back pain.  In October 1995 there was 
tenderness over L5.  Flexion and extension were to about 40 
percent of range.  Minimal hyperextension elicited pain.  
Straight leg raising on the left was to 20 degrees.  The 
assessment was arthritic discogenic back pain.  In November 
1995 the veteran complained of increasing low back pain and a 
MRI was ordered.  

The December 1995 Magnetic Resonance Imaging (MRI) of the 
lumbar spine revealed that the anatomic alignment of the 
lumbar spine was normal without evidence of acute fracture or 
subluxation.  A decreased signal was noted within the L5-S1 
disc space consistent with desiccation.  The remainder of the 
discs showed normal brightening on the 12-weighted images.  
No abnormal signal was noted in the bone marrow.  The conus 
medullaris was noted at the level of the inferior end plate 
of L1 and showed no evidence of abnormal signal.  

At L3-4, there was no evidence of spinal stenosis, disc 
herniation or neural foraminal encroachment although mild 
facet joint hypertrophy was present.  At L4-5, there was 
evidence of a disc bulge.  There was no evidence of spinal 
stenosis or neural foraminal encroachment.  Facet joint 
hypertrophy was present.  At L5-S1, there was evidence of a 
diffuse disc bulge, slightly asymmetric to the left.  There 
was no evidence of spinal stenosis or neural foraminal 
encroachment, although facet joint hypertrophy was present.  
The impressions were diffuse disc bulge at L4-5 and L5-S1; 
multilevel facet joint hypertrophies and discs desiccation at 
L5-S1.  At L5-S1, the bulge was slightly asymmetric to the 
left.  There was no evidence of spinal stenosis.  

The January 1996 VA MRI showed that there was no nerve root 
pressure and some diffuse disc bulge.  In February 1996 there 
was some tenderness over the L5 and S1.  The assessment was 
diffuse disc bulge.  

The veteran complained of chronic low back pain in May 1996.  
Straight leg raising was negative.  The impression was 
chronic low back pain.  

A private medical record dated, March 1997, revealed that 
spasms were noted at L3-L5.  Straight leg raising was 
negative.  Lumbar flexion was to 50 degrees and extension was 
to 20 degrees.  Right and left lateral flexion was to 25 
degrees.  The physician noted mild lumbar paraspinal 
tenderness at L3-L5 and bilateral sacroiliac tenderness.  X-
rays of the lumbar spine revealed an imbalance of the pelvis 
with a 1/2 inch deficiency of the left ilium.  There was also 
moderate degenerative changes noted as well as decreased disc 
space at L5/S2 level.  

The veteran complained of increased back pain in August 1997.  
There was no tenderness in the paraspinal muscles in the 
lumbar spine.  The assessment was lumbar spine radicular 
pain.  

The August 1997 VA radiology report indicated that the 
veteran's lumbar vertebrae had normal position and alignment.  
There was no evidence of fracture dislocation or bone 
destruction.  Narrowed L5-S1 disc space with subjacent bony 
sclerosis and marginal osteophyte formation consistent with 
degenerative bone disease at L5-S1 was noted.  The remainders 
of the disc space were unremarkable and the posterior 
elements appeared intact.  The impression was mild 
degenerative spondylosis of the lower lumbar vertebral bodies 
without significant arthritic changes.  

The October 1997 VA progress notes indicated that the veteran 
complained of back pain.  Upon examination leg raising was 
limited; the left was to 40 degrees and the right was to 60 
degrees.  L4 and S1 radiculopathy was noted.  The assessment 
was degenerative disc disease and low back pain.  

The November 1997 MRI of the veteran's lumbar spine revealed 
intervertebral disc space loss at L1-2 and L5-S1 levels.  
There was intervertebral disc space signal loss at those same 
levels as well as L4-5.  This was compatible with disc 
desiccation.  A small central and right paracentral herniated 
disc was present with minimal attenuation of the central and 
right anterolateral aspect of the thecal sac at L1-2.  The 
facet joints were parasagittal oriented.  L2-L4 were 
unremarkable.  A small end-plate spur formation was present 
with slight attenuation on the left anterolateral aspect of 
the thecal sac at L4-5.  There was mild encroachment of the 
lower aspect of the neurula foramina bilaterally.  

At L5-S1 moderate facet arthropathy was present.  There was 
moderate end-plate spur formation with attenuation of the 
anterior aspect of the thecal sac bilaterally and posterior 
deviation on the S1 nerve roots bilaterally.  The neural 
foramina were bilaterally encroached.  The impression was 
spondylitic changes of the lumbosacral spine.  

In December 1997 a private physician wrote that he had 
treated the veteran since 1983.  His chief complaint 
consisted of chronic low back pain with intermittent 
radiation of pain and / or numbness into both legs.  Over the 
years, the veteran had exacerbations, which required 
intensive chiropractic care to alleviate his symptoms.  The 
private physician indicated that a review of the most recent 
lumbar MRI revealed L1 / L2 disc herniation facet arthropathy 
and neural foramina encroachment.  He opined that the 
veteran's low back disorder was permanent and that the 
veteran would require chiropractic care as the occasion 
requires based on his symptoms.  

The veteran complained of back pain in April 1998.  The 
assessment was degenerative disc disease.  The June 1998 VA 
radiology report indicated that there were mild facet joint 
degeneration at the L4-5 level and mild generalized 
degenerative change with no significant acute change from 
August 1997.  In August 1998 a physical residual function 
capacity assessment was performed.  The assessments were 
degenerative joint disease of the lumbar spine and mild 
herniated nucleus pulposus at L1-2.  

The veteran was seen in the VA orthopedic clinic in September 
1998.  Upon examination there was normal lumbar lordosis.  He 
flexed to 60 degrees with good reversal of the lumbar 
lordotic curve.  He complained of pain with performing this 
activity.  Bending was to 30 degrees to either side.  The 
veteran complained of pain with this activity.  He 
hyhperextended to 10 degrees limited any further extension 
because of pain.  There was no associated spasm or splitting 
with his range of motion testing.  Trunk rotation was to 60 
degrees to either side without spasm or splitting.  There was 
no tenderness of the lumbar spine.  Straight leg raising was 
to 70 degrees bilaterally because of back pain.  The 
assessments were degenerative joint disease, lumbar spine 
disc disease and low back pain.  

A private physician examined the veteran, in October 1998, 
for the State of Florida's Office of Disability 
Determinations.  The lumbosacral spine revealed no evidence 
of spasm, lordosis or severe kyphosis.  The veteran was able 
to flex, extend and side bend the spine through the normal 
range of motion.  In summary there was no motor, reflex or 
sensory deficits corresponding to any disc group.  The 
private physician concluded that the complaints of back pain 
were out of proportion to his physical examination findings.  

In November 1998 the VA computed tomography showed several 
foci of osteosclerosis in the lumbar spine most consistent 
with osteoblastic metastatic prostatic carcinoma.  

At the January 1999 videoconference the veteran testified 
that he had stiffness, uncomfortability and a lot of pain in 
his back.  He stated that his entire back felt like it was 
welded and that he had difficulty bending.  The veteran 
reported discomfort in walking and sitting.  He indicated 
that most of the time pain radiated into his left leg and 
occasionally his right leg.  The veteran described constant 
tightness in the lower part of his back.  He maintained that 
the pain felt like he was being stabbed in the back or as if 
something was sticking in his back.  The veteran testified 
that he was always in total discomfort.  

The March 1999 VA radiology report of the veteran's bones 
revealed that there were multiple areas of markedly abnormal 
radiotracer uptake within the spine, especially in the region 
of the sacrum and lower lumbar spine.  

The VA examined the veteran in October 1999.  The veteran was 
able to bend forward to 60 degrees with satisfactory reversal 
of the lumbar lordotic curve.  Lateral bending was to 30 
degrees to either side.  Rotation was to 45 degrees to either 
side and lumbar extension was to 35 degrees.  There was some 
tenderness to palpation of the entire lumbar spine.  Straight 
leg raising was negative.  The conclusion was that the 
veteran had significant discomfort and loss of function of 
his back with weakness in is left lower extremity and 
radicular symptoms.  

b.  Analysis 

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1999).  

The VA Schedule for Rating Disabilities provides for a 10 
percent rating for slight limitation of the lumbar spine.  A 
20 percent evaluation is assigned for moderate limitation of 
motion.  A 40 percent rating is warranted if there is severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71 
Diagnostic Code 5292 (1999).

A 20 percent disability evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1999).

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two different 
diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).

Diagnostic Code 5295 provides for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion, and a 
20 percent rating where there are muscle spasm on extreme 
forward bending, loss of lateral spine motion.  A 40 percent 
rating is provided for severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71, Diagnostic Code 5295 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the application of 38 C.F.R. § 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

VA examinations of the low back were conducted in September 
1995 and October 1999.  At those examinations, there was no 
muscle spasm and lateral bending was to 30 degrees to either 
side.  In September 1995 forward flexion was to the point 
where his fingers were 2 feet from the floor, with a normal 
reversal of the lumbar curve through this range and he could 
extend to 20 degrees.  In October 1999 the veteran was able 
to bend forward to 60 degrees with satisfactory reversal of 
the lumbar lordotic curve.  Rotation was to 45 degrees to 
either side and lumbar extension was to 35 degrees.  The 
September 1995 X-rays showed minimal degenerative joint 
disease and no gross bony pathology. 

MRI's of the veteran's lumbar spine were done in December 
1995, January 1996, February 1996 and November 1997.  In 
December 1995 the impressions were diffuse disc bulge at L4-5 
and L5-S1; multilevel facet joint hypertrophies and discs 
desiccation at L5-S1.  At L5-S1, the bulge was slightly 
asymmetric to the left.  There was no evidence of spinal 
stenosis.  In January 1996 the VA MRI showed that there was 
no nerve root pressure and some diffuse disc bulge and in 
February 1996 there was some tenderness over the L5 and S1.  
The assessment was diffuse disc bulge.  In November 1997 the 
impression was spondylitic changes of the lumbosacral spine 
at L1-2, L5-S1 as well as L4-5.  

X-rays of the veteran's lumbar spine were done in March 1997, 
August 1997, June 1998 and March 1999.  In March 1997 an 
imbalance of the pelvis with a 1/2 inch deficiency of the 
left ilium was shown and there was also moderate degenerative 
changes noted as well as decreased disc space at L5/S2 level.  
In August 1997 the impression was mild degenerative 
spondylosis of the lower lumbar vertebral bodies without 
significant arthritic changes.  In June 1998 there were mild 
facet joint degeneration at the L4-5 level and mild 
generalized degenerative change.  In March 1999 there were 
multiple areas of markedly abnormal radiotracer uptake within 
the spine, especially in the region of the sacrum and lower 
lumbar spine.  

The MRI and X-ray findings revealed spondylitic changes of 
the lumbosacral spine at L1-2, L5-S1 as well as L4-5, and 
mild facet joint degeneration at the L4-5 level and mild 
generalized degenerative change.  However, the objective 
findings of record do not reflect a "listing of the whole 
spine to opposite side or other clinical findings that 
substantially meet the criteria for a higher disability 
rating under diagnostic code 5295.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5295 (1999).  

Forward flexion was 50 degrees in March 1997, 60 degrees in 
September 1998 and October 1999.  Extension was 20 degrees in 
March 1997, 10 degrees in September 1998, and 35 degrees in 
October 1999.  Lateral bending was 30 degrees in September 
1995, September 1998 and October 1999 and 25 degrees in March 
1997.  The normal ranges of lumbosacral spine motion, 
according to VA guideline is flexion to 95 degrees; extension 
to 35 degrees; and lateral flexion to 40 degrees.  The 
veteran's ranges of motion as compared to the normal ranges 
of motion were moderate.  A higher evaluation under 
diagnostic code 5292 is not warranted.  

Based on the above findings, and with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
finds that the criteria for an increased rating are not met.  
Although the veteran reports constant back pain and there is 
evidence of limitation of motion, he is capable of performing 
the normal working movements of the back, there is no 
evidence of weakness.  

Also, the Board observes that a higher disability rating is 
not available by evaluating the veteran's back condition 
under another diagnostic code as there is no evidence of 
ankylosis, severe limitation of motion, or severe or 
pronounced intervertebral syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286-5293 (1999).

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

II.  Individual Unemployability

Service connection has been established for a fractured left 
femur with knee injury and chondromalacia rated as 20 percent 
disabling; chronic low back strain rated as 20 percent 
disabling; duodenal ulcer rated as 10 percent disabling; 
disfiguring facial scars rated as 10 percent disabling; left 
ulnar nerve neuropathy (minor) rated as 10 percent disabling; 
and status post jaw injury with a 30 percent loss of mandible 
rated as 10 percent disabling.  The combined disability 
rating is 60 percent.

The veteran contends that he is unable to obtain or retain 
gainful employment due to service-connected disability.  In 
support of this claim, the following evidence was received.  

Received in August 1997, VA form 21-8940 reflects that the 
veteran worked from 1991 to 1993 in condominium management; 
from 1991 to 1994 as a part time night security officer and 
June 1993 to 1995 as an agent property manager.  He last 
worked in June 1997, he was self- employed doing odd jobs.  

The VA medical records show that the veteran underwent oral 
surgery in August 1996.  The diagnosis was impaction/multiple 
periodontal disease.  He was seen in the dental clinic from 
September 1996 to December 1997.  In September 1996 the 
veteran had a small area on the interior mandible which 
needed to be trimmed and this was performed.  Denture 
impressions were also made.  In November 1996 final 
impressions were performed.  The veteran was seen in December 
1996 for problems in his left mandibular posterior.  There 
were no signs of drainage on manipulation.  No swelling and 
no sign of exophytic granulation tissue were noted.  There 
was no tenderness to palpation and no trismus.  There was no 
sign of foreign body entrapment into the site.  Wax 
verification was performed, adjustments were performed and a 
clinical remount was performed.  

In February 1997 the VA made adjustments to the overextension 
in the right maxillary retrozygomatic flange area and 
repolished.  Insertion was performed to the realigned 
dentures.  Adjustments were made to the labial ridge and the 
left posterior flange length in March 1997.  Adjustments on 
the intaglio denture surface were also made.  Rough areas 
were repolished.  

In May 1997 the VA afforded the veteran a dental examination.  
His upper and lower dentures appeared to be slightly loose 
but he was being followed by the prosthodontics in the Dental 
Service.  There were scars in the upper lip and midline the 
lower lip.  His range of motion was normal.  Lateral 
excursive movements were normal as far as functioning of his 
temporomandibular joint.  The residual bone basis over which 
the dentures were constructed was smooth.  The upper and 
lower dentures were easily removed with minimal pressure 
indicating perhaps that the veteran could benefit from a 
reline procedure to enhance denture stability.  

The VA medical records show that laser destruction of lesions 
over the right lip commissure was performed in June 1997.  
Later in the month the veteran was seen for bilateral angular 
cheilitis.  The examiner suspected vertical problems with his 
dentures.  In August 1997 the veteran's dentures had lost 
some retention and stability due to tissue changes subsequent 
to oral surgery and natural resorption of the alveolus.  
Relines of both prostheses were indicated.  The occlusion was 
verified.  In October 1997 the veteran was seen for 
assessment of angular cheilitis of the lips.  He began 
increase of vitamin C intake.  The veteran's dentures were 
adjusted in December 1997.  His mandibular was realigned.  

In July 1998 the veteran's former employer submitted VA Form 
21-4192, Request for Employment Information In Connection 
With Claim for Disability Benefits.  The former employer 
indicated that the veteran's dates of employment were May 
1992 to December 1994.  The veteran worked part time as a 
security guard and doorman.  The former employer indicated 
that the reason for termination was that the veteran quit.  

At the January 1999 Board videoconference the veteran 
testified that he used to be employed as a heavy equipment 
operator and that he had done construction work.  He stated 
that later he went into real estate and condominium 
management and maintenance.  The veteran indicated that the 
walking around and bending became too much.  He reported that 
later he picked up seeds from palm trees for side money and 
was self-employed subcontracting out landscaping jobs.  The 
veteran testified that he had not worked since 1995.  He 
stated that he attempted many different types of employment 
including sedentary work but was unable to work because of 
his low back strain and the pain medications.  

In March 1999, the veteran was notified that he was awarded 
disability benefits from the Social Security Administration 
(SSA).  In their favorable decision, SSA noted that the 
veteran has prostate cancer, not controlled by prescribed 
therapy, herniated nucleus pulposus at L1-2, L4-5, and T11-12 
levels with root impingement at L4-5, which were considered 
severe under the Social Security regulations.  The SSA 
decision further noted that the March 1997 MRI in which 
multiple small retroperitoneal lymph nodes in the infrarenal 
paraaortica area were found.  The private examiner opined 
that these findings could represent metastasises.  The VA 
examination reports were considered by the SSA.

In the April 1999 SSA disability determination malignant 
neoplasm of the prostate was listed as the primary diagnosis 
and degenerative disc disease was the secondary diagnosis.  

Analysis

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 
38 C.F.R. § 4.16(a) (1999), establish, in pertinent part, 
that:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than the total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a)(2) (1999).  

Service connection has been established for a fractured left 
femur with knee injury and chondromalacia rated as 20 percent 
disabling; chronic low back strain rated as 20 percent 
disabling; duodenal ulcer rated as 10 percent disabling; 
disfiguring facial scars rated as 10 percent disabling; left 
ulnar nerve neuropathy (minor) rated as 10 percent disabling; 
and status post jaw injury with a 30 percent loss of mandible 
rated as 10 percent disabling.  The combined disability 
rating is 60 percent.  

The veteran's service-connected disabilities were incurred in 
a line-of-duty automobile accident.  The disabilities 
resulted from a common etiology or a single accident and will 
be considered as one disability.  Thus, for purposes of 
determining entitlement to individual unemployability due to 
service-connected disability, the veteran is considered to 
have one disability evaluation of 60 percent.  38 C.F.R. § 
4.16(a)(2) (1999).  The schedular requirements have been met 
in this case as the veteran's has disabilities will be 
considered as one disability and are evaluated as 60 percent 
disabling.

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a).  The 
Board must also give "full consideration... to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability."  38 C.F.R. § 4.15 (1999).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

While the veteran meets the required disability percentage 
ratings set forth in 38 C.F.R. 4.16(a)(2), the Board must 
determine whether the veteran is unemployable as a result of 
service-connected disability.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is unemployable as a result of his service-connected 
disabilities.  The evidence shows that the veteran is 49 
years old and completed high school.  He worked from 1991 to 
1993 in condominium management; from 1991 to 1994 as a part 
time night security officer and June 1993 to 1995 as an agent 
property manager.  He last worked in June 1997; he was self-
employed doing odd jobs.  

Medical evidence shows that the veteran has a fractured left 
femur with knee injury and chondromalacia, chronic low back 
strain, duodenal ulcer, disfiguring facial scars, left ulnar 
nerve neuropathy (minor), residuals of a jaw injury.  The VA 
October 1999 examination conclusion was that the veteran had 
significant discomfort and loss of function of his back with 
weakness in is left lower extremity and radicular symptoms.  
Nevertheless, no medical professional, VA or private, has 
stated that any service-connected disability of the veteran 
renders him unemployable.  SSA considered the veteran's 
herniated nucleus pulposus at L1-2, L4-5, and T11-12 levels 
with root impingement at L4-5 to be severe.  However, the 
award of SSA benefits was primarily based on the diagnosis of 
malignant neoplasm of the prostate, which is not a service-
connected disability.  

Thus, the record indicates that while the veteran is now 
considered unemployable, his inability to work stems from 
impairment caused by nonservice-connected disability, 
malignant neoplasm of the prostate.  Thus, there is no 
evidence, which suggests that the veteran's industrial 
impairment is related to, or the product of a service-
connected disability.  

As such, a grant of a total rating based on individual 
unemployability is not warranted in this instance, as the 
evidence does not indicate that the veteran is unemployable 
solely as a result of his service-connected a fractured left 
femur with knee injury and chondromalacia, chronic low back 
strain, duodenal ulcer, disfiguring facial scars, left ulnar 
nerve neuropathy (minor), and residuals of a jaw injury.  
Accordingly, the Board finds that entitlement to a total 
rating based on individual unemployability due to service-
connected disability is not warranted, and the veteran's 
claim is denied.

In reaching this conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b) and 4.16(b), which provide that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  

ORDER

An increased rating for chronic low back strain is denied.  
Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.




		
              C. P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 19 -


- 1 -


